Name: Council Regulation (EEC) No 3918/91 of 19 December 1991 amending Regulation (EEC) No 2603/69 establishing commun rules for exports
 Type: Regulation
 Subject Matter: trade policy;  animal product; NA;  international trade;  oil industry
 Date Published: nan

 Avis juridique important|31991R3918Council Regulation (EEC) No 3918/91 of 19 December 1991 amending Regulation (EEC) No 2603/69 establishing commun rules for exports Official Journal L 372 , 31/12/1991 P. 0031 - 0034 Finnish special edition: Chapter 11 Volume 19 P. 0036 Swedish special edition: Chapter 11 Volume 19 P. 0036 COUNCIL REGULATION (EEC) N ° 3918/91 of 19 December 1991 amending Regulation (EEC) N ° 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the instruments establishing common organization of agricultural markets and to the instruments concerning processed agricultural products adopted pursuant to Article 235 of the Treaty, in particular the provisions of those instruments which allow for derogation from the general principle banning all quantitative restrictions or measures having equivalent effect, with the exception of the sole measures provided for in those same instruments, Having regard to the proposal from the Commission, Whereas, pursuant to Regulation (EEC) N ° 2603/69 (1), as last amended by Regulation (EEC) N ° 1934/82 (2), exports from the Community to third countries are free, that is, not subject to any quantitative restrictions, subject to the exceptions provided for in that Regulation and listed in the Annex thereto; Whereas, since the adoption of that Regulation, Member States have removed most of the restrictions on exports of some products listed in that Annex; Whereas account should be taken of this development and the Regulation updated accordingly; Whereas, after 31 December 1992, the maintenance by Member States of quantitative restrictions would be incompatible with the single market, which entails the abolition of goods controls at the Community's internal frontiers; Whereas Article 30 (5) of the Single European Act determines that the external policies of the European Community and the policies agreed in European Political Cooperation must be consistent; whereas, therefore, Member States may be allowed to maintain some restrictions on exports until 31 December 1992, in particular on those exports for which restrictions have been agreed in European Political Cooperation; Whereas it is necessary to authorize Member States which are bound by international commitments setting up, in cases of actual or potential supply difficulties, a system for the allocation of oil products between contracting parties to comply with the resulting obligations vis-Ã -vis third countries, without prejudice to Community provisions adopted to the same end; whereas this authorization should apply until the adoption by the Council of appropriate measures pursuant to commitments entered into by the Community or all the Member States; Whereas Regulation (EEC) N ° 2603/69 should be amended as a result, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 2603/69 is hereby amended as follows: 1. Article 10 shall be replaced by the following: 'Article 101. Until 31 December 1992, the principle of the freedom of export as laid down in Article 1 shall not apply: - to those products listed in Annex I for the Member States mentioned therein, - nor to exports which are at present restricted by the Member States pursuant to a decision taken in European Political Cooperation. 2. In respect of products listed in Annex II, until such time as the Council adopts appropriate measures pursuant to inernational commitments entered into by the Community or all its Member States, Member States shall be authorized to implement, without prejudice to rules adopted by the Community in this field, the emergency sharing system introducing an allocation obligation vis-Ã -vis third countries provided for in international commitments entered into before the entry into force of this Regulation. Member States shall inform the Commission of measures they intend to adopt. The measures adopted shall be communicated by the Commission to the Council and other Member States.`; 2. the Annex shall be replaced by Annexes I and II to this Regulation. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991. For the CouncilThe PresidentP. DANKERT(1) OJ N ° L 324, 27. 12. 1969, p. 25. (2) OJ N ° L 211, 20. 7. 1982, p. 1.